.Appeals by the defendant from two judgments of the Supreme Court, Kings County (Hentel, J.), both rendered August 19, 1980, convicting him of (1) *620criminal sale of a controlled substance in the third degree under Indictment No. 1063/79, upon a jury verdict, and (2) criminal possession of a controlled substance in the eighth degree under Indictment No. 1079/79, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence adduced at the trial under Indictment No. 1063/79 in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of criminal sale of a controlled substance in the third degree beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
In light of our determination, there is no basis for vacating the defendant’s plea under Indictment No. 1079/79 (see, People v Clark, 45 NY2d 432). Thompson, J. P., Eiber, Copertino and Pizzuto, JJ., concur.